Exhibit 99.01 Shutterfly Announces Fourth Quarter and Full Year 2010 Financial Results ● Fourth Quarter 2010 net revenues increase 27% year-over-year to $166.2 million ● Full Year 2010 net revenues increase 25% year-over-year to $307.7 million ● Fourth Quarter GAAP net income of $1.09 per diluted share ● Record Full Year Adjusted EBITDA of $67.1 million, representing 21.8% of net revenues ● Record Full Year Free Cash Flows of $44.7 million REDWOOD CITY, February 2, 2011 Shutterfly, Inc. (NASDAQ:SFLY), a leading Internet-based social expression and personal publishing service, today announced financial results for the fourth quarter and full-year ended December 31, 2010. "Our strategic investments throughout 2010, combined with our focus on strong execution, innovation and improved efficiencies led to record revenues, profits, and free cash flows" said President and Chief Executive Officer Jeffrey Housenbold. "We continue to outpace the industry in terms of innovation, user experience, on-trend designs, quality, and customer service. With the social expression and personal publishing markets still in the early stages, Shutterfly will focus on extending our leadership position in these large markets throughout 2011." Fourth Quarter 2010 Financial Highlights ● Net revenues totaled $166.2 million, a 27% year-over-year increase; 29% increase excluding referral fees. ● Fourth quarter 2010 represents the 40th consecutive quarter of year-over-year net revenue growth. ● Personalized Products & Services net revenues totaled $123.8 million, a 33% year-over-year increase; 37% increase excluding referral fees. ● Personalized Products & Services net revenues represented 75% of total net revenues. ● Net revenues from Prints totaled $40.1 million, a 10% year-over-year increase. ● Commercial Print net revenues totaled $2.3 million. ● Existing customers generated 72% of total net revenues. ● Gross profit margin was 62% of net revenues, compared to 61% in the fourth quarter of 2009. ● Operating expenses, excluding $3.9 million of stock-based compensation, totaled $47.9 million. ● GAAP net income was $32.5 million, compared to $24.1 million in the fourth quarter of 2009. ● GAAP net income per diluted share was $1.09, compared to $0.88 in the fourth quarter of 2009. ● Adjusted EBITDA was $60.2 million, compared to $47.9 million in the fourth quarter of 2009. ● At December 31, 2010, cash and cash equivalents totaled $252.2 million. Full Year 2010 Financial Highlights ● Net revenues totaled $307.7 million, a 25% year-over-year increase; 27% increase excluding referral fees. ● Personalized Products & Services net revenues totaled $218.7 million, a 35% year-over-year increase; 39% increase excluding referral fees. ● Personalized Products & Services net revenues represented 71% of total net revenues. ● Net revenues from Prints totaled $83.9 million, a 4% year-over-year increase. ● Commercial Print net revenues totaled $5.1 million, a 33% year-over-year increase. ● Existing customers generated 73% of total net revenues. ● Gross profit margin was 56% of net revenues, compared to 55% in 2009. ● Operating expenses, excluding $15.9 million of stock-based compensation, totaled $132.6 million. ● GAAP net income was $17.1 million, compared to $5.9 million in 2009. ● GAAP net income per diluted share was $0.59, compared to $0.22 in 2009. ● Adjusted EBITDA was $67.1 million, compared to $50.2 million in 2009. Fourth Quarter 2010 Operating Metrics ● Transacting customers totaled 2.3 million, a 23% year-over-year increase. ● Orders totaled 3.7 million, a 21% year-over-year increase. ● Average order value was $44.41, a 5% year-over-year increase. Full Year 2010 Operating Metrics ● Transacting customers totaled 4.1 million, a 24% year-over-year increase. ● Orders totaled 9.2 million, a 17% year-over-year increase. ● Average order value was $32.88, a 7% year-over-year increase. Recent Operating Highlights ● Enabled Simple Path photo books using photos from various sources, including: My Shutterfly, Shutterfly Share Sites, Facebook, Picasa and directly from personal computers. ● Enhanced Simple Path algorithm to improve and expand page layout control options. ● Improved customer shopping experience and expanded the breadth and depth of Cards & Stationery collection. ● Introduced attribute-based navigation tools, making it faster and easier for customers to find the perfect card. ● Launched Shutterfly's largest holiday collection ever with nearly 1,400 new holiday designs across all form factors. ● Added Shutterfly Share Site support for classrooms, youth sports, baby and wedding occasions. ● Partnered with AYSO to enable Share Sites to over 50,000 youth soccer teams across the United States. ● Partnered with Sony to provide instant access to Shutterfly photo books on VAIO(R) PCs. ● Partnered with Best Buy to provide innovative solutions for preserving and sharing digital memories. ● Expanded customer shopping options through partnerships with Target, Walgreens and CVS/pharmacy. Business Outlook First Quarter 2011: ● Net revenues to range from $52 million to $53 million, a year-over-year increase of 14% to 16%; 20% to 22% excluding referral fees. ● GAAP gross profit margin to range from 47% to 48% of net revenues. ● Non-GAAP gross profit margin to range from 49% to 50% of net revenues. ● GAAP operating loss to range from ($12) million to ($13) million. ● Non-GAAP operating loss to range from ($6) million to ($7) million. ● GAAP effective tax rate to range from 33% to 37%. ● Non-GAAP effective tax rate to range from 35% to 37%. ● GAAP diluted net loss per share to range from ($0.26) to ($0.30). ● Non-GAAP diluted net loss per share to range from ($0.14) to ($0.17). ● Weighted average diluted shares of approximately 28.3 million. ● Adjusted EBITDA to range from ($1.0) million to ($2.0) million. Full Year 2011: ● Net revenues to range from $363 million to $373 million, a year-over-year increase of 18% to 21%; 19% to 22% excluding referral fees. ● GAAP gross profit margin to range from 56% to 57% of net revenues. ● Non-GAAP gross profit margin to range from 57% to 58% of net revenues. ● GAAP operating income to range from $35 million to $40 million. ● Non-GAAP operating income to range from $56 million to $61 million. ● GAAP effective tax rate to range from 33% to 37%. ● Non-GAAP effective tax rate to range from 35% to 37%. ● GAAP diluted net income per share to range from $0.74 to $0.81. ● Non-GAAP diluted net income per share to range from $1.16 to $1.24. ● Weighted average diluted shares of 31.3 million. ● Adjusted EBITDA to range from 21% to 22% of net revenues. ● Capital expenditures to range from 7.5% to 8.5% of net revenues. Notes to the Fourth Quarter and Full Year 2010 Financial Results and Business Outlook Adjusted EBITDA is a non-GAAP financial measure that the Company defines as earnings before interest, taxes, depreciation, amortization and stock-based compensation. Free cash flow is a non-GAAP financial measure that the Company defines as Adjusted EBITDA less purchases of property, plant, and equipment and capitalization of software development costs. Personalized Products and Services (“PPS”) net revenues primarily include Photo Books, Stationery and folded Greeting Cards, Calendars and Photo-based Merchandise.PPS also includes net revenues from advertising and sponsorshipprograms and referral fees. The Company’s referral fee program was discontinued effective March 31, 2010, and no referral fee revenues have been recorded subsequent to that date. Print net revenues consist of photo prints in Wallet, 2x6, 4x6, 5x7, 8x10, Photo Cards and large format sizes. Commercial Print net revenues are excluded from net revenues from PPS and Prints. Average Order Value (“AOV”) is defined as total net revenues (excluding Commercial Print), divided by total orders. The foregoing financial guidance replaces any of the Company’s previously issued guidance and all previous guidance should no longer be relied upon. Fourth Quarter and Full Year 2010 Conference Call Management will review the fourth quarter and full year 2010 financial results and its expectations for the first quarter and full year 2011 on a conference call on Wednesday, February 2, 2011 at 2:00 p.m. Pacific Daylight Time (5:00 p.m. Eastern Time).To listen to the call and view the accompanying slides, please visit http://www.shutterfly.com. In the Investor Relations area, found in the "About Us" section, click on the link provided for the webcast, or dial 970-315-0490.The webcast, as well as a podcast, will be archived and available at http://www.shutterfly.com.A replay of the conference call will be available through Wednesday, February 16, 2011. To hear the replay, please dial 706-645-9291, replay passcode 35692010. Non-GAAP Financial Information This press release contains certain non-GAAP financial measures.Tables are provided at the end of this press release that reconcile the non-GAAP financial measures to the most directly comparable financial measures prepared in accordance with Generally Accepted Accounting Principles (GAAP).These non-GAAP financial measures include non-GAAP gross margins, non-GAAP operating income (loss) and the related operating income (loss) margins, non-GAAP income (loss) per share, adjusted EBITDA and free cash flow.For more information, please see Shutterfly's SEC Filings. To supplement the Company's consolidated financial statements presented on a GAAP basis, we believe that these non-GAAP measures provide useful information about the Company's core operating results and thus are appropriate to enhance the overall understanding of the Company's past financial performance and its prospects for the future. These adjustments to the Company's GAAP results are made with the intent of providing both management and investors a more complete understanding of the Company's underlying operational results and trends and performance. Management uses these non-GAAP measures to evaluate the Company's financial results, develop budgets, manage expenditures, and determine employee compensation. The presentation of additional information is not meant to be considered in isolation or as a substitute for or superior to net income (loss) or net income (loss) per share determined in accordance with GAAP. Notice Regarding Forward-Looking Statements This media release contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, which involve risks and uncertainties. These forward-looking statements include all statements regarding the Company's financial expectations for thefirst quarter and full year 2011 set forth under the caption "Business Outlook." The Company's actual results may differ materially from those anticipated in these forward-looking statements. Factors that might contribute to such differences include, among others, economic downturns and the general state of the economy, our ability to expand our customer base and meet production requirements; our ability to retain and hire necessary employees, including seasonal personnel, and appropriately staff our operations; the impact of seasonality on our business; our ability to develop on a timely basis, as well as consumer acceptance of, new products and services; our ability to develop additional adjacent lines of business;unforeseen changes in expense levels; and competition, which could lead to pricing pressure. For more information regarding the risks and uncertainties that could cause actual results to differ materially from those expressed or implied in these forward-looking statements, as well as risks relating to our business in general, we refer you to the "Risk Factors" sections of the Company's Form 10-Q for the quarter ended September 30, 2010, and the Company's other filings, which are available on the Securities and Exchange Commission's Web site at www.sec.gov. These forward-looking statements are based on current expectations and the Company assumes no obligation to update this information. # # # About Shutterfly Founded in 1999, Shutterfly, Inc. is an Internet-based social expression and personal publishing service.Shutterfly provides high quality products and world class services that make it easy, convenient and fun for consumers to preserve their digital photos in a creative and thoughtful manner.Shutterfly's flagship product is its award-winning photo book line, which helps consumers celebrate memories and tell their stories in professionally bound coffee table books.More information about Shutterfly (NASDAQ:SFLY) is available at www.shutterfly.com.Shutterfly and Shutterfly.com are trademarks of Shutterfly, Inc. Contacts Media Relations: Gretchen Sloan, 650-610-5276 gsloan@shutterfly.com Investor Relations: John Kaelle, 650-610-3541 jkaelle@shutterfly.com Shutterfly, Inc. Consolidated Statement of Operations (In thousands, except per share amounts) (Unaudited) Three Months Ended Twelve Months Ended December 31, December 31, Net revenues $ Cost of net revenues Gross profit Operating expenses: Technology and development Sales and marketing General and administrative Total operating expenses Income from operations Interest expense - ) ) ) Interest and other income, net 20 Income before income taxes Provision for income taxes ) Net income $ Net income per share: Basic $ Diluted $ Weighted-average shares outstanding: Basic Diluted Stock-based compensation is allocated as follows: Cost of net revenues $ Technology and development Sales and marketing General and administrative $ Shutterfly, Inc. Consolidated Balance Sheet (In thousands, except par value amounts) (Unaudited) December 31, ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments - Accounts receivable, net Inventories Deferred tax asset, current portion Prepaid expenses and other current assets Total current assets Property and equipment, net Goodwill and intangible assets, net Deferred tax asset, net of current portion Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Deferred revenue Total current liabilities Other liabilities Total liabilities Stockholders' equity Common stock, $0.0001 par value; 100,000 shares authorized; 27,957 and 25,909 shares issued and outstanding at December 31, 2010 and December 31, 2009, respectively 3 3 Additional paid-in-capital Accumulated earnings (deficit) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ Shutterfly, Inc. Consolidated Statement of Cash Flows (In thousands) (Unaudited) Twelve Months Ended December 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Amortization of intangible assets Stock-based compensation, net of forfeitures Loss/(gain) on disposal of property and equipment ) Deferred income taxes ) Tax benefit from stock-based compensation Excess tax benefits from stock-based compensation ) ) Loss/(gain) on auction rate securities Rights ) Loss/(gain) on auction rate securities ) Changes in operating assets and liabilities: Accounts receivable, net Inventories ) Prepaid expenses and other current assets ) Other assets 2 ) Accounts payable Accrued and other liabilities Deferred revenue ) Net cash provided by operating activities Cash flows from investing activities: Purchases of property and equipment ) ) Capitalization of software and website development costs ) ) Acquisition of business and intangibles, net of cash acquired ) ) Proceeds from sale of equipment - Proceeds from the sale of auction rate securities Net cash provided by (used in) investing activities ) Cash flows from financing activities: Principal payments of capital lease obligations (9
